Opinion op the Couet, by
Judd, C. J.
Judgment was rendered in favor of the plaintiff against the defendant Kerr. A. A. Montano, garnishee, paid into Court, January 7, 1884, the sum of seventy-five dollars. On the 11th of February, 1884, Kerr was decreed a bankrupt, and his assignees, B. F. Dillingham and J. G. Spencer, now claim this sum, and the question is whether they or the plaintiff West is entitled to it.
We think that West is entitled to. the fund. It was paid into Court and might have been withdrawn by West, before bankruptcy proceedings had been commenced. Undoubtedly the original suit, if it had not terminated so far as Kerr was concerned, would be suspended by the proceedings in bankruptcy. But the garnishee having paid the amount of his indebtedness to Kerr into Court, and thus discharged himself of all liability to Kerr, the fund must be treated as West’s. Clearly if West had drawn the deposit, Kerr’s assignees could not recover it from him. The law should not put him in any worse position merely because he had not thought fit to draw the money from the registry of the Court.